         Case 1:20-cv-06458-VEC Document 22
                                         21 Filed 11/13/20
                                                  11/12/20 Page 1 of 2


                                                        USDC SDNY
Jason M. Drangel (JD 7204)                              DOCUMENT
jdrangel@ipcounselors.com                               ELECTRONICALLY FILED
Ashly E. Sands (AS 7715)                                DOC #:
asands@ipcounselors.com                                 DATE FILED: 11/13/2020
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Smart Study Co., Ltd.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



SMART STUDY CO., LTD.,
Plaintiff

v.

AOVCL GLOBAL INC, et al,                                   CIVIL ACTION No.
Defendants                                                  20-cv-6458 (VEC)




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Smart
Study Co., Ltd. (“Smart Study” or “Plaintiff”), by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendants AOVCL GLOBAL INC and KangKang Direct in
the above-captioned action, with prejudice, and with each party to bear its own attorneys’ fees,
costs and expenses.




                                               1
        Case 1:20-cv-06458-VEC Document 22
                                        21 Filed 11/13/20
                                                 11/12/20 Page 2 of 2




Dated: November 12, 2020                                  Respectfully submitted,

                                                    EPSTEIN DRANGEL LLP


                                              BY: __/s/ Brieanne Scully_____
                                                   Brieanne Scully (BS 3711)
                                                   bscully@ipcounselors.com
                                                   EPSTEIN DRANGEL LLP
                                                   60 East 42nd Street, Suite 2520
                                                   New York, NY 10165
                                                   Telephone:      (212) 292-5390
                                                   Facsimile:      (212) 292-5391
                                                   Attorney for Plaintiff
                                                   Smart Study Co., Ltd.

It is so ORDERED.

                          November 13, ___, 2020.
Signed at New York, NY on ____________


                                       ________________________________
                                       Hon. Valerie E. Caproni
                                       United States District Judge




                                          2
